     Case 3:21-cv-00600-MMA-NLS Document 20 Filed 08/10/21 PageID.275 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    JANEY SALGADO,                                     Case No. 21cv600-MMA-NLS
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13    vs.                                                MOTION FOR LEAVE TO FILE
      QUICK, et al.,                                     AMENDED COMPLAINT;
14
15                                   Defendants.         [Doc. No. 19]
16
                                                         FINDING MOOT PLAINTIFF’S
17                                                       MOTION FOR LEAVE TO AMEND
18
                                                         [Doc. No. 16]
19
20
21          Janey Salgado (“Plaintiff”), proceeding through counsel, brings this action
22   pursuant to 42 U.S.C. § 1983, alleging various violations of her constitutional rights by
23   officials at California Institute for Women’s Cruz La Puerta Fire Camp in Warner
24   Springs, California. See Doc. No. 1. Plaintiff previously moved for leave to file an
25   amended complaint. See Doc. No. 16. The parties now stipulate to Plaintiff amending
26   her claims and thus jointly move for the Court to grant her leave to do so. See Doc. No.
27   19. Upon due consideration of the joint motion and pursuant to Federal Rule of Civil
28   Procedure 15(a)(2), the Court GRANTS the parties’ joint motion.
                                                     1
                                                                                 21cv600-MMA-NLS
     Case 3:21-cv-00600-MMA-NLS Document 20 Filed 08/10/21 PageID.276 Page 2 of 2



 1            Accordingly, the Court DIRECTS the Clerk of Court to file as a separate docket
 2   entry Plaintiff’s amended complaint, submitted as Exhibit A to the joint motion, Doc. No.
 3   19-1 at 2-39. 1 The Court FINDS MOOT Plaintiff’s previously filed motion.
 4            IT IS SO ORDERED.
 5   DATE: August 10, 2021                         _______________________________________
                                                   HON. MICHAEL M. ANELLO
 6
                                                   United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1
         Citation refers to the pagination assigned by the CM/ECF system.
                                                          2
                                                                                21cv600-MMA-NLS
